ORDER

PER CURIAM.
Steven Slaughter (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 Motion for Post-Conviction Relief without *783an evidentiary hearing. In his appeal, Movant argues that the motion court clearly erred when it failed to find that the attorney who represented him at his jury trial on the charges of robbery in the first degree and armed criminal action rendered ineffective assistance. More specifically, Movant contends that his trial counsel rendered ineffective assistance of counsel when counsel failed to: (1) move to suppress the revolver used in the robbery and pictures of the revolver; and (2) object to a police officer’s testimony that Movant admitted to owning the revolver for two years and carrying it for protection.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).